Title: To Benjamin Franklin from Samuel Rhoads, 3 May 1771
From: Rhoads, Samuel
To: Franklin, Benjamin

Dear Friend
Philada: May the 3d 1771
I receiv’d thy kind Favour of Feb: 10 and am much oblig’d by the several usefull papers Pamphlets and Samples contain’d therein. Thy Friend Wooller has taken much Pains in explaining the Method of making our Houses secure from Fire—which I hope will be of great Service—we are much oblig’d to him. I have given several little Bitts of the Lime Stone to some of my Acquantance in the Country in hopes it may be found here. I am told they make Lyme in Berks County that will harden Under Water. I have sent for a Sample of it and will try it. We certainly have plenty of Stone very like this in appearance and I hope of the same Quality. I am the more concern’d for this discovery, as we are told it was very Usefull in the Masonry of the Works under water in the Duke of Bridgwater’s Canal and we expect shortly to be Canal mad, and may want it in such Works also.
The growing Trade of Baltimore Town in Maryland drawn principally from our Province west of Susquehana begins to alarm us with serious Apprehensions of such a Rival as may reduce us to the Situation of Burlington or New Castle on Delaware and we can devise no Means of saving our selves but by a Canal, from Susquehanna to Schullkil and amending the Navigation of all our Rivers so far as they lead towards our Capital City. A great number of thy Friends are very Anxious for promoting this Work, particularly the Canal, if it is Practicable thro the Heart of the Country. And as thou wast kind enough formerly to send me several Papers relating to the Navigation of Calder River, I request the favour of adding thereto the last Accounts and Instructions respecting Canals, the Construction of their Floodgates, wast Gates, &ca. The Assembly have Order’d the Speaker to Procure the remainder of the Statutes, to Compleat their Sett in the State House Library by which I suppose we shall have those relating to Canals, but if they are to be had singly Please to send [one] or two the most Instructive in the Rates Terms and Conditions of Carryage, passing thro Grounds &ca. and the Cost shall be paid.
I Congratulate thee on the Prospect we have of the sum of Money lodgd in the Bank, for the Pennsylvania Hospital being now paid, and of thy Pleasure in receiving it for that Charity which thou had so great a share in Establishing. We last Night executed a Power of Attorny to thee, to Doctr Fothergil, and David Barclay to apply to the Court of Chancery in Order to receive it—and least our Hospital Seal should not be sufficient Evidence of our Act and Deed we called three Witnesses who may be examined [by] your People on Oath respecting the due executing the Power of Attorny. If any difficulty should Occur you will not fail of Acquainting us with it by the first Opertunity. My Wife, Children, and thy old Friend Ann Paschal desire to be kindly remembred to thee. Thy sincere and Affectionate Friend
Saml Rhoads
 Addressed: To / Benjamin Franklin Esqr. / Agent for Pennsylvania / in / London / per / Capt Falconer
Endorsed: S. Rhoads   May 3. 71   Canals